DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 12/22/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 20 and dependent claims 6-10, 15-19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 lines 5-6 recites “each performance cost component indicates an amount of performance impact caused by different factors associated with cache interference” and in lines 7-8 recites “performance impact that is caused by the cache interference based on the plurality of performance cost components”. It is unclear if the cost component is being determined based on the performance impact or performance impact is based on cost components or both performance cost component and performance impact are dependent on the different factors of the cache interference.
Claims 11 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindan et al. (Pub. No. US 2014/0201741A1, hereafter Govindan) in view of Michael et al. (US Pub. No. 2017/0220389 A1, hereafter Michael).
Michael was cited in the last office action.

As per claim 1, Govindan teaches the invention substantially as claimed including a computer-implemented method, the method comprising: 
determining a plurality of performance cost components associated ([0038] estimation component 106, estimates, interference among workloads, availability of shared resources, combination of workloads sharing the shared resource  [0018] nature of shared resource usage) with executing a plurality of workloads on a plurality of processors ([0038] fig 1 multiple workloads 1-N physical machine 104 [0039] fig 2 assign workloads among multiple physical machines), wherein each performance cost component indicates an amount of performance impact caused by a different factor associated with cache interference arising from executing the plurality of workloads ([0038] estimates, interference among workloads, availability of shared resources, combination of workloads sharing the shared resource  [0018] nature of shared resource usage [0042] shared resource contention, impact, performance, virtual machine, interference measured, actually executing the VMs, under various conditions [0005] shared cache, interference among workloads); 

determining a performance impact that is caused by the cache interference based on the plurality of performance cost components ([0042] shared resource contention, impact, performance [0038] estimates, interference, availability of shared resources, combination of workloads sharing the shared resource  [0018] nature of shared resource usage [0005] shared cache, interference among workloads fig 7 700 702 704); 
determining at least one processor workload assignment based on the performance impact ([0039] assign one or more workload, single/multiple physical machines, optimize workload performance, demands on the shared resource, metrics, changes in number of workload accessing the shared resource fig 6 604 606  fig 7 700 702 704); and 
causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads ([0006] workload, sharing, one or more physical resources [0038] workloads, executed, specific combination [0042] executing the VM under different conditions) based on the at least one processor workload assignment ([0039] assign, workloads, physical machines, fig 6 604 606).

Govindan doesn’t specifically teach execute workload based on the workload assignment.

Michael, however, teaches causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads ([0065] binding, set of CPU, allocated, workload, threads/workload, run, CPU) based on the at least one processor workload assignment (fig 9 one or more workloads, allocated, set of computing resources 362; fig 7A-B resource allocation with competing workload).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of comparable prior art (Govindan [0005] Michael [0001]) Govindan with the teachings of Michael of workloads running according to the allocation to improve efficiency (Govindan [0003] Michael [0004] [0008] [0018]) and allow execute workload based on the workload assignment to the method of Michael as in the instant invention. 


As per claim 2, Govindan teaches wherein the first workload comprises a container, an execution thread, or a task ([0005] workloads e.g. virtual machines [0019] processes/threads).  

As per claim 3, Michael teaches wherein the plurality of processors are included in a non-uniform memory access multiprocessor instance (fig 4 NUMA node 134 processors 142).  

As per claim 4, Michael teaches wherein causing the at least one processor to execute at least the portion of the first workload comprises transmitting at least one processor affinity command to a process scheduler (fig 1 CPU threads schedulers and dispatchers 18 [0064] associations or affinities, characterizing a binding between threads of a workload and computing resources may be employed [0065] affinity type settings [0085] fig 7A-B).  

As per claim 6, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket ([0120] four socket system, each NUMA nodes corresponds to a CPU socket [0121] sixteen cores i.e. 4 cores per socket fig 5A processor groups/sub-groups), and the plurality of performance cost components includes estimating cross-socket memory access cost ([0018] mutual performance impact and QoS degradation of competing workload [0020] minimum mutual interference, minimal cost [0161] 2 sockets, bronze category, two remaining category assigned gold category, three database provided workload to bronze resource pool while critical gold tenant workload [0162] time reduction in gold workload, factor two to twenty, substantial reductions in performance, interference from bronze to gold [0079] memory access time is a function of memory location relative to the CPU/processor) associated with executing a first execution thread associated with the first workload on a first processor included in the first subset of processors (fig 5A bronze1 workload allocation 152 bronze resource pool 160 [0064] threads of a given workload can be bound to a set of CPUs ) while executing 35Attorney Docket No.: NETF0235US1Patent Applicationa second execution thread associated with the first workload on a second processor included in the second subset of processors (fig 5A gold1 workload allocation 154 gold resource pool 162 [0064] threads of a given workload can be bound to a set of CPUs ).  

As per claim 7, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket (fig 4 4 sockets, 4 cores per socket, 8 processors/core), and further determining the plurality of performance cost components includes ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) estimating an empty socket cost associated with executing the plurality of workloads on the first subset of processors (fig 5B Bronze 1 workload allocation 192  resource pool 164 resource pool 166 - empty, gold 1 workload allocation 194  resource pool 168 resource pool 170 - empty).  

As per claim 8, Michael teaches determining the plurality of performance cost components includes estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with sharing at least one of a level one cache and a level two cache ([0122] pair of CPU cores share level 2 cache units 128 groups of cores share level 3 cache units 130 fig 4 NUMA node 1 cores 124 L1 cache 126 L2 cache 128 L3 cache 130) between a first execution thread associated with the first workload and a second execution thread (fig 6A bronze1 212 logical group1 164 ) associated with a second workload included in the plurality of workloads (fig 6A bronze2 216 Lgorup1 164).  

As per claim 9, Michael teaches a physical processor included in the plurality of processors (fig 2 hardware resources CPUs) includes a first logical processor and a second logical processor (fig 2 configurable VM resources 86 [0112]  virtual CPU 86 88), and wherein determining the plurality of performance cost components includes estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS)  associated with executing a first execution thread associated with the first workload on the first logical processor (fig 2 VM1 resources 86 VM1 68 VM1 application 80 [0112] vCPU 86) and a second execution thread associated with the first workload on the second logical processor (fig 2 VM resources 88 VM2 70 VM2 application 84 [0112] vCPU 88).  

As per claim 10, Michael teaches determining the plurality of performance cost components includes estimating a performance cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with executing a first thread associated with the first workload on a first processor included in the plurality of processors (fig 5A bronze 1 workload allocation 152 bronze resource pool 160 164 166) and subsequently executing a second thread associated with a second workload included in the plurality of workloads on the first processor (fig 6A bronze 1 212 214 bronze 2 216 218 bronze pool 160 164 166 [0145] resource allocation of fig 5A after a new competing workload has been added to the first resource pool).  

Claim 11 recites one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 12 recites one or more non-transitory computer readable media for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites one or more non-transitory computer readable media for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 15 recites one or more non-transitory computer readable media for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites one or more non-transitory computer readable media for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites one or more non-transitory computer readable media for limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 18 recites one or more non-transitory computer readable media for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites one or more non-transitory computer readable media for limitations similar to those of claim 10. Therefore, it is rejected for the same rational.

Claim 20 recites a system, comprising: one or more memories storing instructions; and 38PATENTAttorney Docket No.: NETF0235US1Patent Applicationa plurality of processors that are coupled to the one or more memories and, when executing the instructions, are configured to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govindan in view of Michael, as applied to above claims, and further in view of Sarkar et al. (US Pub.  No. 2013/0191843 A1, hereafter Sarkar).
Sarkar was cited in the last office action.

As per claim 5, Michael teaches wherein determining the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362) comprises executing one or more integer programming operations ([0240] optimal workload performance isolation) based on assignment that specifies the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362 [0240] optimal workload, disjoint resources pools, split among competing workloads, weights as percentage or function of total workloads fig 10 dynamically adjust bindings 378 [0090] determine the optimal processor group level to bind to given the current weight).  
Govindan and Michael, in combination, do not specifically teach first binary assignment matrix to generate second assignment matrix.
Sarkar, however, teaches remaining claim elements of binary assignment matrix ([0018] execution cost matrix, generated, E[ti, sj], time to complete task ti to run on slot sj, previously unscheduled tasks E[ti, sj] [0017] optimization function, suitability of node to the characteristics of task).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Govindan and Michael with the teachings of Sarkar of generating execution cost matrix based on the previously unscheduled task indicating time to run task on particular slot to improve efficiency and allow generating binary assignment matrix to the method of Govindan and Michael as in the instant invention.

Claim 14 recites one or more non-transitory computer readable media for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments

The previous objections under 35 USC §112(b) have been withdrawn. 

Applicant's arguments filed on 12/22/2021 have been fully considered but they are moot in view of new grounds of rejections.



Allowable Subject Matter

Claims 1, 11 and 20 would be allowable if rewritten or amended to include the relationship illustrated in the equation of the cost function as described in specification ([0061] [0063]) and  overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Betker, Michael Richard et al. (US-20030159002-A1) teaches method and apparatus for establishing a bound on the effect of task interference in a cache memory.
Birke; Robert et al. (US-20190018774-A1) teaches coordination of cache and memory reservation.
Ding; Chen et al. (US-20150242217-A1) teaches system and method to quantify digital data sharing in a multi-threaded execution.
Lin; Jiang et al. (US-20110055827-A1) teaches cache partitioning in virtualized environments.
Mizrachi et al. (US-20030033486-A1) teaches cache system for network and multi-tasking applications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195